—Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered on or about August 7, 2001, which, in an action by a building resident for personal injuries allegedly caused by negligent building maintenance, insofar as appealed from denied defendants’ motion for an award of costs and sanctions against plaintiff for frivolous conduct, unanimously affirmed, without costs.
The motion court ultimately determined that defendants’ status as additional insureds on an insurance policy for the subject premises did not expose defendants to liability for plaintiffs injuries. The court also found that plaintiffs refusal to discontinue the action voluntarily, and his opposition to defendants’ motion for summary judgment, were not frivolous conduct within the meaning of 22 NYCRR part 130. In our review of that ruling, we find it well within the proper exercise of the court’s discretion. Concur—Nardelli, J.P., Sullivan, Wallach, Rubin and Friedman, JJ.